Citation Nr: 0812724	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for asthma.  

2.  Entitlement to an initial compensable rating for patello-
femoral syndrome of the right knee.  

3.  Entitlement to an initial compensable rating for patello-
femoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
NC that denied the benefits sought on appeal.  (The veteran 
has since relocated to the jurisdiction of the RO in Newark, 
New Jersey.)  The veteran, who had active service from July 
2002 to July 2004, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The asthma is not manifested by a Forced Expiratory 
Volume at one second (FEV-1) of 40 to 55 percent of 
predicated value; FEV-1 to Forced Vital Capacity (FVC) (FEV-
1\FVC) of 40 to 55 percent of predicated value; required at 
least monthly visits to a physician for required care of 
exacerbations; or required intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  The right knee disability is manifested by painful 
motion, but does not manifest recurrent subluxation or 
lateral instability, limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees.  

3.  The left knee disability is manifested by painful motion, 
but does not manifest recurrent subluxation or lateral 
instability, limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.96, 4.97, 
Diagnostic Codes 6602 (2007).

2.  The criteria for an initial 10 percent rating for 
patello-femoral syndrome of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic 
Code 5299-5257 (2007).

3.  The criteria for an initial 10 percent rating for 
patello-femoral syndrome of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic 
Code 5299-5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2004 on the underlying claims for 
service connection, and such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claims.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided addition guidance of the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically the Disabled American Veterans, and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the rating decision on appeal, the 
Statement of the Case and a Supplemental Statement of the 
Case, all of which combined to inform the veteran and his 
representative of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disabilities, and an explanation for the decision reached.  
Lastly, at the veteran's hearing before the BVA the criteria 
used to evaluate the veteran's disabilities were discussed.  
In the Board's opinion all of this demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Sufficient medical opinions are of 
record so as to provide the Board with a sound basis on which 
to adjudicate the case.  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Factual Background

Service medical records are replete with treatment for 
asthma.  On average, the lowest percentage of FEV-1 and FEV-
1/FVC ranged from 57 percent to 62 percent.  In July 2002 the 
veteran was on prednisone taper.  

An evaluation in May 2004 indicated the veteran's FEV-1 
before bronchodilator was 27 percent predicted and the FEV-
1/FVC was 70 percent predicted.  After the bronchodilator 
FEV-1 was 37 percent predicted and FEV-1/FVC was 102 percent 
predicted.  The examiner opined that a FEV-1 of 59 best 
represents the veteran's condition.  The veteran was on 
Adair, Abluterol, Intel and Singular.  The veteran reported 
seeing a physician about 10 times per year for his asthma.  

The May 2004 evaluation also showed that the veteran injured 
his knees and experienced pain, swelling and stiffness.  
Range of motion of the knees was flexion to 140 degrees and 
extension of 0 degrees.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  The diagnoses for both knees were chronic 
patello-femoral syndrome with pain and stiffness with running 
and after a prolonged period of immobility.  Pain had the 
major functional impact.  Accompanying x-rays of the knees 
were normal.  

VA medical records reveal that in September 2004 the 
veteran's FEV-1 was 53.9 percent predicted; his actual FEV-
1/FVC percentage was 84 percent.  In January 2005, his FEV-1 
was 26.8 percent predicted before bronchodilator and 20.2 
percent after; his actual FEV-1/FVC was 54 percent before the 
bronchodilator and 33 percent after.  

On VA examination in January 2005, the veteran reported going 
to the emergency room once for exacerbation of asthma.  His 
medications included Tramadol, Naproxen, Cyclobenzaprine, 
Cromolyn Sodium, Montelukast, Formoterol Fumarate, 
Flunisolide inhalation and Albuterol.  Moderate restrictive 
defect was noted on pulmonary function test (PFT) in 
September 2004.  The examiner noted the veteran's new PFT was 
suboptimal.  The veteran experienced daily shortness of 
breath with exertion.  

On VA examination for joints in January 2005, the veteran 
denied flare-ups or any problems with repetitive use.  He did 
not report any interference with his job or daily activities.  
He denied locking and instability.  Range of motion of both 
knees was extension to 0 degrees and flexion to 140 degrees, 
all without pain.   There was no instability with varus, 
vagus, anterior and posterior stressing.  The examiner 
concluded that there was no additional loss of joint function 
after repetitive use.  

On VA examination in April 2005, the veteran's FEV-1 was 66.3 
percent predicted and his FEV-1/FVC was 70.  After the 
bronchodilation, FEV-1 was 71 percent and FEV-1/FVC was 75 
percent.  The interpretation was moderate impairment due to 
restrictive and obstructive defects.  

In his Form 9 Appeal, the veteran requested a higher rating 
based on the use of corticosteroids.  

On VA examination in April 2006, the veteran's listed 
medications were Albuterol, Singulair, Intal, Flunisolide and 
Formoterol.  The veteran saw his primary physician once every 
six months.  The veteran complained of shortness of breath 
climbing 2 to 3 flights of stairs.  Pre-bronchodilator, FEV-1 
was 61.1 percent predicted, FEV-1/FVC was 68 percent.  Post-
bronchodilator FEV-1 was 72 percent predicted, FEV-1/FVC was 
77 percent.  The examiner noted the veteran was not taking 
any oral or parenteral steroids.  

On VA examination for the joints in April 2006, no 
dislocation was noted.  The examiner indicated the veteran 
was a salesman.  He could stand and walk for more than one 
hour.  There was appreciably no pain on range of motion of 
the knee.  Five repeated movements of the knee showed mild 
increase in pain.  The range of motion showed essentially no 
change.  There was no increase in weakness or fatigue found.  
There was mild increase in lack of endurance.  The veteran 
indicated pain sometimes had a major functional impact.  The 
examiner noted there was no ankylosis, instability or 
weakness.  Objective painful motion was mild.  

During his Board hearing in September 2006, the veteran 
indicated that he was on steroids and inhalers.  He stated 
his knee gives away, in particular the right knee gave away 
once in a while.  The veteran denied that his knees and 
asthma interfere with his employment.  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Asthma

The veteran's asthma is rated under Diagnostic Code 6602.  
Under Diagnostic Code 6602, the criteria for the next higher 
60 percent rating are PFT results that show a FEV-1 of 40 to 
55 percent of predicated value; or FEV-1\FVC of 40 to 55 
percent of predicated value, or; when the veteran has at 
least monthly visits to a physician for required care of 
exacerbations; or, when the veteran requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2007).  

The evidence has not demonstrated that the veteran on average 
had FEV-1 of 40 to 55 percent of predicated value; FEV-1\FVC 
of 40 to 55 percent of predicated value.  In service the 
lowest percentage of FEV-1 and FEV-1/FVC approximately ranged 
from 57 percent to 62 percent.  Post service, there was an 
isolated finding in January 2005 of FEV-1 as low as 20.2 
percent and FEV-1/FVC was low as 33 percent.  In September 
2004 his FEV-1 was 53.9 percent.  Nevertheless, these were 
isolated findings, overall service and post service medical 
records demonstrated FEV-1 and FEV-1/FVC were above 55 
percent.  

The evidence also has not shown the veteran needs monthly 
treatment of exacerbations.  While in the past the evidence 
showed he required treatment 10 times per year for his 
asthma, on his recent VA examination in April 2006, he 
indicated he saw his doctor twice per year.  

The veteran testified that he is on steroids.  The evidence 
shows the veteran was on prednisone in service and after 
service has been on inhalation steroids; however, the 
evidence has not demonstrated the veteran requires 
intermittent courses of corticosteroids.  The VA examiner in 
April 2006, reviewed the claims folder, examined the veteran 
and concluded that the veteran was not on oral or partenteral 
steroids.  Therefore the criteria for a 60 percent rating for 
asthma have not met and an evaluation in excess of 30 percent 
is not shown to be warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

Right and Left Knees

The bilateral knee disability is currently rated 
noncompensable under Diagnostic Code 5257.  Under Diagnostic 
Code 5257, the criteria for a 10 percent rating, are either 
slight recurrent subluxation or slight instability.  38 
C.F.R. § 4.71.  

Previously the veteran's knees were evaluated under 
Diagnostic Code 5019 by analogy to bursitis.  Under that 
Diagnostic Code, the disability is rated by on limitation of 
motion of the affected part as for degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
ratings are based on the limitation of motion under the 
appropriate Diagnostic Code, but when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Code, a 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively conformed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

Other potentially applicable Diagnostic Codes pertain to 
limitation of motion of knee, and limitation of motion can be 
rated separately from recurrent subluxation or instability.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.  Under Diagnostic Code 5261, extension 
limited to 10 degrees is 10 percent disabling, extension 
limited to 15 degrees is 20 percent disabling, and extension 
limited to 20 degrees is 30 percent disabling.  Normal range 
of motion of the knee motion is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, "[t]he 
intent of the schedule is recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59. 

As for the next higher rating under Diagnostic Code 5257, 
although the veteran has complained of his knee giving way, 
no instability was found on VA examination in January 2005 
and April 2006.  As neither slight recurrent subluxation nor 
slight instability is shown, the criteria for 10 percent 
rating under Diagnostic Code 5257 have not been met.

As for limitation of motion, on examinations, dated in May 
2004, January 2005 flexion was 140 degrees and extension was 
to 0 degrees.  On VA examination in April 2006, range of 
motion showed essentially no change and objective painful 
motion was mild.  

The Board finds the evidence demonstrated pain on movement in 
both knees, as evidenced by the May 2004 evaluation and April 
2006 VA examination.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic 
Codes 5003; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore the veteran meets the criteria for a 10 percent 
rating under Diagnostic Code 5003.  However, an evaluation in 
excess of 10 percent for each knee is not warranted because 
the medical evidence does not demonstrate the presence of 
instability, limitation of flexion or limitation of extension 
such that a compensable evaluation would be warranted under 
the relevant Diagnostic Codes.


ORDER

An initial rating higher than 30 percent for service-
connected asthma is denied.

Subject to the law and regulations governing the award of 
monetary benefits, an initial 10 percent rating for patello-
femoral syndrome of the right knee is granted.

Subject to the law and regulations governing the award of 
monetary benefits, an initial 10 percent rating for patello-
femoral syndrome of the left knee is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


